*485Dismissal of the complaint as against VSR is not warranted in this action where plaintiff sustained injuries when he allegedly fell in a trench in the workshop of a boat motor repair shop. “[A] contractual obligation, standing alone, will generally not give rise to tort liability in favor of a third party” (Espinal v Melville Snow Contrs., 98 NY2d 136, 138 [2002]). However, “an exception exists where a contractor who undertakes to perform services pursuant to a contract negligently creates or exacerbates a dangerous condition by launching its own ‘force or instrument of harm’ ” (Cornell v 360 W. 51st St. Realty, LLC, 51 AD3d 469, 470 [2008], quoting Moch Co. v Rensselaer Water Co., 247 NY 160, 168 [1928]). Here, the record presents triable issues of fact as to whether VSR directed the digging of the subject trench, and did further digging in it once the trench was created (see Grant v Caprice Mgt. Corp., 43 AD3d 708 [2007]). Concur — Tom, J.E, Sweeny, Acosta, Renwick and Román, JJ.